DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaemi, et al, U. S. Patent Application Publication 2015/0223701 (“Gaemi”) in view of Kolinko, et al U. S. Patent Application Publication 2012/0249363 (“Kolinko”).
Regarding claim 1, Gaemi teaches:
A detection method, comprising steps of: obtaining a detection signal by using a frequency-modulated continuous wave (FMCW) radar, the FMCW radar is configured to transmit a frequency-modulated transmitted signal to an area where an object is located within, and receive a reflected signal as the detection signal from the area; (Gaemi, paragraph 0068, “[0068] In many embodiments, life detecting radars include one or more transmit antennas configured to transmit continuous microwave (“CW”) radio signals that reflect back upon making contact with various objects. … In several embodiments, the reflected return signals are received by one or more receive antennas and processed to detect one or more targets.”; a frequency modulated continuous wave radar with a transmitter and with a receiver to detect multiple targets).
dividing the detection signal into a plurality of short-time detection segments by using a processor, the detection signal is received by the processor from the FMCW radar; (Gaemi, paragraph 0069, “[0069] In many embodiments, targets can be detected by taking the raw radar data and performing range processing where stepped frequency data is taken and an inverse Fast Fourier Transform (FFT) applied to tum the frequency domain data into an equivalent time domain profile. In several embodiments, target Identification can be attempted to find unique targets in one or more beam and range bins by splitting the signal into a heart rate band and a breathing band and analyzing the relationship between these bands based on the typical Respiratory Sinus Arrhythmia (RSA) relationship.”; that FMCW raw data can be parsed into “range bins” by splitting the signal into timewise and azimuth wise separated raw data; that the timewise separated data correlates to ranges at the speed of light; that the separated data can be processed separately to determine a heart and breathing signals).
analyzing spectrum characteristics of the short-time segments and reconfiguring the short-time detection segments having the same frequency into a plurality of detection sub-signals by using the processor, (Gaemi, figure 5A, paragraphs 0079-0088, “[0079] A process for signal processing used in target detection and parameter estimation for a FINDER system in accordance with an embodiment of the invention is illustrated in FIG. 5A.”).
Gaemi referenced detection distances and range bins, but Kolinko more explicitly teaches:
wherein each of the detection sub-signals corresponds to a detection distance; and
calculating peak-to-average ratios of the detection sub-signals by using the processor, wherein the processor is configured to define the detection distance corresponding to one of the detection sub-signals as a distance between the object and the FMCW radar according to the peak-to-average ratios..
Kolinko has been used to teach:
wherein each of the detection sub-signals corresponds to a detection distance; and (Kolinko, paragraph 0043, “As the beam stays on the target for approximately one 1/12th of the 10 millisecond frequency sweep time, the effective bandwidth of the system per elevation pixel is 3 GHz / 12=250 MHz, which limits system range resolution to 0.6 meters. For optimum system sensitivity the FOO radar is collecting 50% overlapping signal samples and forms a 23 x 2060 image of half-resolved pixels. FOO radar also generates images at 1024 range bins between O and 500 meters for an overall maximum size of a 3D image up to 23 x 2060 x 1024 pixels.”; the well-known concept of “binning” or “gating” received radar returns to best determine ranges of an object using FMCW radars).
calculating peak-to-average ratios of the detection sub-signals by using the processor, wherein the processor is configured to define the detection distance corresponding to one of the detection sub-signals as a distance between the object and the FMCW radar according to the peak-to-average ratios. (Kolinko, paragraph 0050-0057, “[0050] FIG. 2B provides additional details of the FOD radar signal digitizing and FFT processing. As shown in FIG. 2B, a single channel analog to digital converter 20 digitizes receiver voltage at a sampling rate of 10 million samples per second in the range between -1 volt and + 1 volt with 16 bit resolution. Four consecutive signal samples are averaged for an effective sampling rate of 2.5 million samples per second. The signal is digitized continuously and fed into an FFT processor 21 shown in FIG. 10. [0057] The FOD radar software tracks peaks that exceed the detection threshold and will identify stationary targets by how repeatable is peak position during up and down slopes of the triangular frequency sweeps.”; that a microprocessor can digitize and process the digital signals gathered in the range bins to detect maximum peaks of received signal amplitude to determine the position (range and azimuth) of an object).
In view of the teachings of Kolinko it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kolinko to Gaemi at the time the application was filed in order to actively image a scene using FMCW radars to detect an object (paragraph 0003 and 0006).
Regarding claim 2, Gaemi, as modified by Kolinko, teaches the detection method in accordance with claim 1.
Kolinko further teaches wherein the detection distance corresponded to each of the detection sub-signals is given by the following formula: where R is the detection distance corresponding to each of the detection sub-signals, c.sub.o is the speed of light (3 * 10^8m/s), .Delta.f is the frequency of each of the detection sub-signals, (df/dt) is the slope of frequency variation of the frequency-modulated transmitted signal. (Kolinko, paragraph 0047, “[0047] The output signals of the receiver are used to determine the distance to the FOD objects. The signals are monitored to detect high intensity peaks exceeding a predetermined threshold indicating reflection from a FOD object located in the field of view of the radar. … So the distance R to the target can be determined the well-known mathematical formula to calculate range in an FMCW radar using the beat frequency f and slope of the FMCW intermediate frequency sawtooth wave).

    PNG
    media_image1.png
    308
    993
    media_image1.png
    Greyscale

In view of the teachings of Kolinko it would have been obvious for a person of ordinary skill in the art to   at the time the application was filed in order to actively image a scene using FMCW radars to detect an object (paragraph 0003 and 0006).
Regarding claim 3, Gaemi, as modified by Kolinko, teaches the detection method in accordance with claim 1.
Gaemi further teaches wherein the processor is configured to define the detection distance corresponding to the detection sub-signal having the maximum peak-to-average ratio as the distance between the object and the FMCW radar. (Gaemi, paragraph 0123 and 0184-0185, “[0123] The NLS process may be implemented by a function of the FINDER system. The output of this subroutine may include a number of detected targets that fit the model, their corresponding center frequencies (e.g. respiration frequency), complex amplitude, associated time and bandwidth values, FM index, FM frequency, FM phase, and the estimated noise power and the Auto Regressive (AR) model order used for SNR calculation plus a 6 dB bandwidth factor of the sine function. [0184] For example, an RDF parameter may specify a relative threshold below the max used for small target detection and removal (dB, positive)=25.0. [0185] In some embodiments, the relative values may be defined with respect to the max detected amplitude (maximum estimated parameter Din dB), separately, for each band or signal.”; that the signal to noise average (SNR) (i.e. the peak-to-average ratio) can have multiple values, that values below a threshold can be rejected, and that the resulting values can be based on the strongest received signal (i.e. determine range based on maximum amplitude signals)).
Regarding claim 4, Gaemi, as modified by Kolinko, teaches the detection method in accordance with claim 3.
Gaemi further teaches wherein the processor is configured to analyze spectrum characteristics of the detection sub- signal having the maximum peak-to-average ratio to obtain a vital sign signal. (Gaemi, paragraph 0084, “[0084] The process splits (at 515) out breathing and heartbeat bands. As described in detail in section “3. Split into Breathing and Heartbeat Bands”, the single time series may be split into two time series/signals, a breathing signal and a heartbeat signal.”; that the range gated signals can be filtered at multiple sub-frequencies to detect breathing and heartbeat signals).
Regarding claim 5, Gaemi, as modified by Kolinko, teaches the detection method in accordance with claim 1.
Gaemi further teaches further comprising a step of analyzing spectrum characteristics of the detection sub-signals by using the processor to obtain a plurality of vital sign signals. (Gaemi, figure 5A, paragraph 0085-0086, “[0085] The process processes (at 520) the breathing band. As described in detail in sections “5. Parameter Estimation for Breathing Band” and “6. Store Breathing Values”, the processing of the breathing band may include parameter estimation of the breathing band using a nonlinear least squares process (“NLS”). The NLS process may fit the complex input to a FM model.  [0086] The process processes (at 525) the heartbeat band. Section “7. Remove Breathing Harmonics in Heartbeat Band” through Section “10. Store Heartbeat Values” described below provide more details with respect to the processing of the heartbeat band in accordance with many embodiments of the invention.”; that the signals can be processed at steps 520 and 525 of figure 5A into a breathing and heartbeat signal (i.e. a plurality of vital sign signals). This splitting is discussed in step 1 of figure 10 in more detail).
Gaemi, as modified by Kolinko, teaches the detection method in accordance with claim 4.
Gaemi further teaches further comprising a step of setting a frequency range and defining a frequency, within the frequency range and having a highest amplitude value, of the vital sign signal as a vital vibration frequency of the object. (Gaemi, figure 10, paragraphs 0112, 0123 and 0184-0185, “[0112] At this stage of the processing, in some embodiments, a single time series may be split into two time series/ signals, breathing signal, and heart signal. Some embodiments may use two BPFs (split spectrum process plus residual mean removal for band-limited signals). [0122] 5. Parameter Estimation for Breathing Band [0123] In some embodiments, the NLS process may fit the complex input to a FM model with seven parameters as shown in equation (IB) below. The NLS process may be implemented by a function of the FINDER system. The output of this subroutine may include a number of detected targets that fit the model, their corresponding center frequencies (e.g. respiration frequency), complex amplitude, associated time and bandwidth values, FM index, FM frequency, FM phase, and the estimated noise power and the AutoRegressive (AR) model order used for SNR calculation plus a 6 dB bandwidth factor of the sine function.”; that the received radar signals can have two specified bandpass filters to process breathing and also heartbeats, that the processing is a function of amplitudes within the gathered data to find the heart rates and breathing rates of a subject).
Regarding claim 7, Gaemi, as modified by Kolinko, teaches the detection method in accordance with claim 5.
Gaemi further teaches further comprising a step of setting a frequency range and defining a frequency, within the frequency range and having a highest amplitude value, of the vital sign signal as a vital vibration frequency of the object. (Gaemi, figure 10, paragraphs 0112, 0123 and 0184-0185, “[0112] At this stage of the processing, in some embodiments, a single time series may be split into two time series/ signals, breathing signal, and heart signal. Some embodiments may use two BPFs (split spectrum process plus residual mean removal for band-limited signals). [0122] 5. Parameter Estimation for Breathing Band [0123] In some embodiments, the NLS process may fit the complex input to a FM model with seven parameters as shown in equation (IB) below. The NLS process may be that the received radar signals can have two specified bandpass filters to process breathing and also heartbeats, that the processing is a function of amplitudes within the gathered data to find the heart rates and breathing rates of a subject).
Regarding claim 8, Gaemi, as modified by Kolinko, teaches the detection method in accordance with claim 1.
Gaemi further teaches wherein the processor includes a central processing unit and a storage unit, the storage unit is electrically connected to the FMCW radar and configured to receive and store the detection signal, the central processing unit is electrically connected to the storage unit and configured to receive and process the detection signal. (Gaemi, paragraph 0005 and 0073, “[0005] One embodiment includes an integrated microwave sensor module that includes a transmitter unit with a variable frequency microwave source connected to at least one transmitter unit amplifier. The integrated microwave sensor module also includes a receiver unit configured to receive at least one return signal and utilize a cancellation path to cancel contributions to the return signal that are not the result of reflections from a target. The microcontroller unit includes a processor, a memory containing a microcontroller application. The microcontroller application configures the processor to split the return signal into a heartbeat band and a breathing band using bandpass filtering, perform parameter estimation for the breathing band using a non-least squares process (NLS), perform parameter estimation for the heartbeat band using an NLS process. [0073] In various embodiments, the received signal is stored as digital radar data and transmitted to the microcontroller (and/or an embedded PC) 204 for signal processing as further discussed below.”; that a processor can have a memory with a program and that memory can perform data storage, that the processor can control the transmitter, receiver, and digital signal processing functions).
Gaemi, as modified by Kolinko, teaches the detection method in accordance with claim 1.
Gaemi further teaches wherein the FMCW radar includes a FM signal generator, (Gaemi, paragraph 0005, “[0005] One embodiment includes an integrated microwave sensor module that includes a transmitter unit with a variable frequency microwave source connected to at least one transmitter unit amplifier. The integrated microwave sensor module also includes a receiver unit configured to receive at least one return signal and utilize a cancellation path to cancel contributions to the return signal that are not the result of reflections from a target. The microcontroller unit includes a processor, a memory containing a microcontroller application. The microcontroller application configures the processor to split the return signal into a heartbeat band and a breathing band using bandpass filtering, perform parameter estimation for the breathing band using a non-least squares process (NLS), perform parameter estimation for the heartbeat band using an NLS process. [0073] In various embodiments, the received signal is stored as digital radar data and transmitted to the microcontroller (and/or an embedded PC) 204 for signal processing as further discussed below.”; that an FMCW radar consists of multiple sub circuits. Gaemi lists a majority of the claimed sub circuits).
Kolinko teaches a power splitter, a transmitting antenna, a receiving antenna and a mixer, the FM signal generator is configured to output a frequency-modulated signal, the power splitter is electrically connected to the FM signal generator and configured to divide the frequency-modulated signal into two paths, the transmitting antenna is electrically connected to the power splitter and configured to receive and transmit the frequency-modulated signal from one path as the frequency- modulated transmitted signal, the receiving antenna is configured to receive the reflected signal as a received signal, the mixer is electrically connected to the power splitter and the receiving antenna and configured to receive the frequency-modulated signal from the other path and the received signal, and the mixer is further configured to mix the frequency- modulated signal and the received signal to output the detection signal. (Kolinko, figures 1, 3, and 4, paragraph 0045-0046, “[0045] FIG. 1 is a diagram of the electronics of the preferred radar system.”; figure 1, 3 and 4 which detail the claimed sub circuits which are used in a typical FMCW radar).

    PNG
    media_image2.png
    683
    986
    media_image2.png
    Greyscale

In view of the teachings of Kolinko it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kolinko to Gaemi at the time the application was filed in order to actively image a scene using FMCW radars to detect an object (paragraph 0003 and 0006).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648